DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 4/12/2021 has been entered. In the amendment, Applicant amended claims 1-3 and 5-20, cancelled claim 4 and added new claim 1. Currently claims 1-3 and 5-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazra et al. (US 2017/0323615) in view of Lanier et al. (US 2017/0154464).
Regarding claim 21, Hazra teaches an image display apparatus (Figs. 1-3: HUD), comprising: 
a transparent display surface (Fig. 1: portion of front surface of see-through patterned optical lens 110 illuminated by imaging unit 120 illuminated by imaging unit 120; Fig. 2: portion of front surface of see-through patterned optical lens 210 illuminated by imaging unit 220) at a 
a light-shielding surface (Fig. 1: portion containing pixels 155 on back surface of see-through patterned optical lens 110; Fig. 2: portion containing pixels 255 on back surface of see-through patterned optical lens 210) at a second portion of the surface (Fig. 1: back surface of see-through patterned optical lens 110; Fig. 2: back surface of see-through patterned optical lens 210); and 
circuitry (Fig. 1: GPU 130, video coprocessor 132, image unit 120, film layer control coprocessor 135 operating collectively as circuitry; Fig. 2: GPU 230, video coprocessor 232, image unit 220, film layer control coprocessor 235 operating collectively as circuitry) configured to: 
control display of a display image (Fig. 1: image projected from image unit 120; Fig. 2: image projected from image unit 220) on the transparent display surface; 
acquire eye information associated with an eye of a user (Fig. 3: eye tracking sensors 310a, 310b and the head tracking component 320; [0042]); and 
form, based on the acquired eye information and information associated with the display image ([0045]-[0046]), a light-shielding region (Fig. 1-2: portion containing pixels 155, 255) in a region corresponding to a display region of the display image (Figs. 1-2: light blocking region corresponding to display region).
	Hazra does not further teach the surface is a cylindrical surface. However, it is not new in the related art using a cylindrical surface for a HUD.

Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to configure Hazra’s see-through lens to have a cylindrical profile.
There are limited cost-effective options to create a reflective surface to allow a projected image to be reflected by the surface for a HUD wearable to see the image. One ordinary skill in the art would try any one to optimize the result.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The prior art does not sufficiently teach or suggest the claimed invention of independent claim as a whole with regard to the newly added limitation “where an edge of the display image is projected from a position of the eye of the user”. In the exemplary closest prior art, Kodama does not teach the differentiating limitation. Neither Mills nor Kato cure the deficiency. In another exemplary closest prior art, Hazra et al. (US 2017/0323615) also does not teach the differentiating limitation and Lanier does not cure the deficiency. It is rendered not obvious to further modify the technique of Kodama or the technique of Hazra to achieve the differentiating limitation. 
Claims 2-3 and 5-20 are rejected because they depend on claim 1.

Response to Arguments
Specification objections set forth in previous Office action are withdrawn.

Applicant does not provide arguments with respect to newly presented claim 21.The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/Primary Examiner, Art Unit 2693